Name: Decision of the EEA Joint Committee No 40/94 of 15 December 1994 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: European construction;  executive power and public service;  technology and technical regulations;  information and information processing
 Date Published: 1994-12-31

 31.12.1994 EN Official Journal of the European Communities L 372/14 DECISION OF THE EEA JOINT COMMITTEE No 40/94 of 15 December 1994 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 7/94 of 21 March 1994 amending Protocol 47 and certain Annexes to the EEA Agreement (1); Whereas Directive 94/10/EC of the European Parliament and the Council of 23 March 1994 materially amending for the second time Directive 83/189/EEC laying down a procedure for the provision of information in the field of technical standards and regulations (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 1. The following indent shall be added in point 1 (Council Directive 83/189/EEC) of Chapter XIX of Annex II to the Agreement before the adaptations:  394 L 0010: Directive 94/10/EC of the European Parliament and the Council of 23 March 1994 (OJ No L 100, 19. 4. 1994, p. 30). 2. In point 1 (Council Directive 83/189/EEC): (a) in adaptation (a) the reference to Article 1 (7) shall be replaced by a reference to Article 1 (1) and the number 7. shall be replaced by 1.; (b) the following shall become new adaptation (b): (b) The second subparagraph of Article 1 (2) is replaced by the following: The term technical specification also covers production methods and processes used in respect of products intended for human and animal consumption, and in medicinal products as defined in Article 1 of Directive 65/65/EEC (point 1 of Chapter XIII of Annex II of the Agreement), as well as production methods and processes relating to other products, where these have an effect on their characteristics. ; (c) former adaptation (e) shall be deleted; (d) former adaptations (b), (c) and (d) shall become adaptations (c), (d) and (e) respectively; (e) in adaptation (d), i.e. former adaptation (c), the word second shall be replaced by fourth; (f) in the introduction to adaptation (g), the words list I of the Annex shall be replaced by Annex II. Article 2 The texts of Directive 94/10/EC of the European Parliament and the Council in the Finnish, Icelandic, Norwegian and Swedish languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 February 1995, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 15 December 1994. For the EEA Joint Committee The President H. HAFSTEIN (1) OJ No L 160, 28. 6. 1994, p. 1. (2) OJ No L 100, 19. 4. 1994, p. 30.